DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This is a non-final office action.
	The amendment filed 12/21/2021 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s arguments.
	New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Line 13 of Claim 1, 3-7, and 9-19 recites “the second catalyst layer is present between the first catalyst layers”. The claim recites two or more first catalyst layers; therefore in an interpretation, at least one second catalyst layer is present between the two first catalyst layers. However, the claim recites two or more second catalyst layers. Therefore, in that interpretation, it is unclear which of the two or more second catalyst layers is present between the first catalyst layers. Further, in a different interpretation, more than two first catalyst layers are present. Therefore it is unclear which of the first catalyst layers it is that the second catalyst layer is present between. For the purposes of examination, the phrase will be interpreted to read “a second catalyst layer of the two or more second catalyst layers is present between two first catalyst layers of the two or more first catalyst layers”.
	Line 14-15 of claim 1 also recite “when a value obtained by dividing an atomic percent of the non-noble metal of the first catalyst layer by an atomic fraction of the noble metal of the first catalyst layer”. It is unclear which of the two or more first catalyst layers has the claimed composition. The phrase will be interpreted to read “when a value obtained by dividing an atomic percent of the non-noble metal of a first catalyst layer of the two or more first catalyst layers by an atomic fraction of the noble metal of that first catalyst layer”.  
Similarly, lines 16-17 of claim 1 also recite “a value obtained by dividing an atomic percent of the non-noble metal of the second catalyst layer by the atomic fraction of the noble metal of the second catalyst layer”. It is unclear which of the two or more second catalyst layers has the claimed composition. The phrase will be interpreted to read “a value obtained by dividing an atomic percent of the non-noble metal of a second catalyst layer of the two or more second catalyst layers by an atomic fraction of the noble metal of that second catalyst layer”.  
Line 21 of claim 1 recites “a pillar connecting the first catalyst layers is present in the second catalyst layer”. It is unclear which first catalyst layers and which second catalyst layer are being referred to. For the purposes of examination, the phrase will be interpreted to be referring to the second catalyst layer and first catalyst layers referred to in line 13.
The final line of claim 1 recites “the pillar contains the noble metal”. Claim 1 previously recites “two or more first catalyst layers, wherein each first catalyst layer contains a noble metal…” and “two or more second catalyst layers, wherein each second catalyst layer contains a noble metal…”. Therefore, in an interpretation, each distinct first (second) catalyst layer may contain a noble metal that is a different element from a noble metal of another first (second) catalyst layer. Similarly, a noble metal contained in a distinct first catalyst layer may be a different element from a noble metal of a distinct second catalyst layer. Therefore it is unclear which noble metal “the noble metal” is referring to.
Claims 3-7 and 9-19 are also rejected based on their dependence from claim 1.
Claims 5-7, 11, and 19 recite “the first catalyst layer” and/or “the second catalyst layer”. It is unclear which first catalyst layer of the two or more first catalyst layers and/or second catalyst layer of the two or more second catalyst layers is being referred to by those terms.
Claims 10 and 19 recites “the noble metal or its oxide” and “the non-noble metal or its oxide”. Claim 1 previously recites “two or more first catalyst layers, wherein each first catalyst layer contains a noble metal…” and “two or more second catalyst layers, wherein each second catalyst layer contains a noble metal…”. Therefore, in an interpretation, each distinct first (second) catalyst layer may contain a noble metal that is a different element from a noble metal of another first (second) catalyst layer. Similarly, a noble metal contained in a distinct first catalyst layer may be a different element from a noble metal of a distinct second catalyst layer. Therefore it is unclear which noble metal “the noble metal” and “the non-noble metal” is referring to.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0251915 to Mei, and further in view of US PGPub 2013/0017473 to Kim II.
Regarding claims 1, 3-7, 9, and 19, Mei teaches a catalyst laminate (Figs. 5) comprising a plurality of catalyst layers, comprising
two or more first catalyst layers (each layer 12 of Fig. 5C comprises a layer 12b, referred to as “innermost layer” in the text), wherein each first catalyst layer contains a noble metal and a non-noble metal (particularly, ¶0051, 0052 0056 discuss an embodiment of first catalyst layers that are formed of Pt-UM1-u, where M is one of Fe, Co, Ni, Mn, Al, Ta, W, Hf, Ti, Nb, V, Cr, and Sn)
two or more second catalyst layers (each layer 12 of Fig. 5A comprises a layer 12a, “outermost layer” in the text), wherein each second catalyst layer contains a noble metal
a second catalyst layer of the two or more second catalyst layers is present between two first catalyst layers (each distinct element 12 of Fig. 5C includes a first catalyst layer 12b; therefore a second catalyst layer 12a on a lower side of a first catalyst layer 12b is between the adjacent first catalyst layer within that element 12 and the first catalyst layer of an adjacent element 12).
In an embodiment, the composition of each first catalyst layer is Pt-uM1-u, where u ranges from 0 to 0.9 inclusive and 1-u therefore ranges from 1 to 0.1 (¶0052, 0084). Therefore a value obtained by dividing an atomic percent of the non-noble metal M of the first catalyst layer by an atomic fraction of the noble metal Pt of the first catalyst layer includes Rm(A1) = 0.1/0.9 = 0.11 and Rm(A1) = 0.99/0.01 = 99.
Each second catalyst layer is distinct from the first catalyst layers because it has a high proportion of noble metal Pt, Ru, or Ir (¶0056, 0083). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a second catalyst layer to contain a noble metal Pt and a non-noble metal Ta, Ni, or Co, as such compositions also produce the desired properties (Table 1, ¶0122-0124). A second catalyst layer formed with such compositions have a value obtained by dividing the atomic percent of the non-noble metal of the second catalyst layer by the atomic fraction of the noble metal of the second catalyst layer Rm(A2). Although Mei does not specifically teach a preferred formula, a skilled artisan would at least understand that Rm(A2) can take on the same values as Rm(A1) (see above). Further, due to the clear preference that second catalyst layers have a high noble metal loading, a skilled artisan would form the second catalyst layer with a Rm(A2) that is relatively low. Regardless, due to the overlapping ranges of Rm(A2) and Rm(A1), there are a substantial number of configurations of Rm(A2) and Rm(A1) that fulfill Rm(A1) > Rm(A2).
Based on the passages and reasoning previously discussed, a skilled artisan would form the second catalyst layers to contain an atomic percent of noble metal that is the highest value of the atomic percent of the noble metal of the catalyst laminate. Further, in an embodiment, the catalyst laminate includes layers (“pore layers”) 14 that have 0 atomic percent noble metal (¶0061, 0062), corresponding to the lowest value of the atomic percent of the noble metal of the catalyst laminate. Therefore each second catalyst layer necessarily has an atomic percent of the noble metal equal to or greater than an average of the highest value and the lowest value of the atomic percent of the noble metal of the catalyst laminate. For instance, if the atomic percent of noble metal in the second catalyst layers is 90%, as is rendered obvious according to the reasoning above, the average of the highest value and the lowest value of the atomic percent of the noble metal of the catalyst laminate is 45%. The atomic percent of the noble metal of the first catalyst layer includes values such as 1%. Therefore the limitation that each first catalyst layer has an atomic percent of the noble metal less than an average of a highest value and a lowest value of the atomic percent of the noble metal of the catalyst laminate is obvious.
The limitation that an atomic percent of the noble metal is obtained using a line analysis by energy dispersive X-ray spectroscopy in a thickness direction of the catalyst laminate is a product by process limitation. The cited prior art renders the recited structure and composition of the claimed product obvious. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Mei teaches that a catalyst laminate of that invention preferably includes “projections” necessarily containing noble metal which extend between second catalyst layers (Fig. 1, ¶0041, 0055), but doesn’t teach a pillar connecting first catalyst layers. Kim II teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a pillar (324 of Fig. 3) containing a noble metal such as that of Mei so that it penetrates through and is present in the catalyst layers of a catalyst laminate in order to enhance electronic transport throughout the laminate (¶0043-0049). A skilled artisan would therefore form a pillar containing the noble metal connecting the first catalyst layers and present in the second catalyst layer in order to enhance electronic transport.
Per claims 3 and 4, modified-Mei teaches the limitations of claim 1. Based on the cited passages and reasoning above, modified-Mei renders obvious ranges of Rm(A1) and Rm(A2) that overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 5-7, modified-Mei teaches the limitations of claim 1. Mei teaches that an average thickness of a combination of two second catalyst layers and one first catalyst layer is 4 to 30 nm (¶0034), and that the average thickness of a second catalyst layer is from 0.2 to 4 nm (¶0057), and that therefore the average thickness of a first catalyst layer is from 3.6 to 22 nm. Therefore Mei teaches a range of average thicknesses of the first catalyst layers that overlaps the claimed range, a range of average thicknesses of the second catalyst layers that overlaps the claimed range, and that the average thickness of the first catalyst layer is larger than that of the second catalyst. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claims 5-7, 10, 11, and 19, modified-Mei teaches the limitations of claim 1. Mei teaches that an average thickness of a combination of two second catalyst layers and one first catalyst layer is 4 to 30 nm (¶0034), and that the average thickness of a second catalyst layer is from 0.2 to 4 nm (¶0057), and that therefore the average thickness of a first catalyst layer is from 3.6 to 22 nm. Therefore Mei teaches a range of average thicknesses of the first catalyst layers that overlaps the claimed range, a range of average thicknesses of the second catalyst layers that overlaps the claimed range, and that the average thickness of the first catalyst layer is larger than that of the second catalyst. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The first catalyst layer is in direct contact with the second catalyst layer (Fig. 5B shows an exemplary first catalyst layer 12b in direct contact with exemplary second catalyst layer 12a).
The noble metal contains Pt, and the non-noble metal contains one of Fe, Co, Ni, Mn, Al, Ta, W, Hf, Ti, Nb, V, Cr, and Sn (Ibid.).
Per claim 9, modified-Mei teaches the limitations of claim 1. Mei teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the number of pores/area of pores over a particular area of each first catalyst layer in order to optimize cycle durability (¶0042-0049). A skilled artisan would understand that an area comprising pores is an area where no catalyst is present. 
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02).
Regarding claims 11-18, Mei teaches a stack (¶0121 details how a flow channel plate is combined with an electrochemical cell) comprising an electrochemical cell (“fuel cell” in text, ¶0003, 0004, 0087, 0095, 0096, 0121, 0095, 0096) comprising a membrane electrode assembly (Fig. 7) comprising a catalyst laminate (one of 21, 22, ¶0090). A catalyst laminate having the limitations of claim 1 is rendered obvious by the records, as detailed in the rejection of claim 1 above. 
The electrochemical cell may also be used in a stack that is used in a water electrolyzer and as part of a hydrogen utilizing system (¶0052, 0096, 0097, 0134, 0135). 
The electrochemical cell may also be comprised within a stack comprised within a hydrogen utilizing system (Ibid.).

Response to Arguments
Applicant’s arguments, see p. 5-7 of the Remarks filed 12/21/2021, with respect to the rejection(s) of the claims under Urgeghe and Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mei and Kim II above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726